*761Plaintiff failed to timely exercise her option to purchase defendant’s interest in the marital residence in the clear and explicit manner stated in the separation agreement; to wit, by certified mail on or before a stated date. There are no issues of fact calling for a hearing on the motion. Further, the facts alleged by plaintiff at Special Term as to conversations prior to the option date do not constitute an estoppel against defendant. Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.